Reasons for Allowance
Claims 47-84 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record individually or in combination explicitly teach “sending a handover report towards the second RAN, the handover report comprising, for at least one of the identified detected cells, a physical cell identifier for the detected cell and a frequency identifier for the detected cell”.
	What are taught by Won et al. (US- 2019/0373522-A1) in view of Shindo et al (US- 2017/0070896 A1): Independent claim 47
A method, in a network node operating in a first radio access network (RAN) according to a first radio access technology (RAT) (fig 3, para [0044]), the method comprising: receiving a handover request for a user equipment from a cell in a second RAN operating according to a second RAT (Won: fig 3-4, steps 310-330, para [0061]); 

after handover of the user equipment to a cell in the first RAN is completed, configuring the user equipment to measure one or more frequencies corresponding to the second RAN (Won: fig 3, step 325/ fig4, step 430, para [0061] and [0074]); 

based on measurements reported by the user equipment for the one or more frequencies, identifying one or more detected cells for which measurement results exceed a measurement threshold (fig 3, step 310, para [0047]); and 
a physical cell identifier and a frequency identifier (EARFCN) for re-establishment cell (Shindo: fig 17A-B, para [0130]).

Won and Shindo do not teach:
sending a handover report towards the second RAN, the handover report comprising, for at least one of the identified detected cells, a physical cell identifier for the detected cell and a frequency identifier for the detected cell. 

Independent claims 57, 66 and 76 are allowed for the same reasons as claim 47.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461